Title: Orders, 28 December 1755
From: Washington, George
To: 



Hampton.
Winchester, December 28th 1755.

The Recruiting Officers now in town are to make out their accompts and deliver them to morrow at ten o’clock—They are to charge two Pistoles for each man received at the place of Rendezvous; and eight-pence per day for their maintenance: no other charges will be allowed. Three Recruits that Ensign Smith reviewed and passed this day, are to be furnished with Clothes, Arms, &c.
A Court of Enquiry to sit immediately to examine whether Abraham Dale, recruited by Ensign Dekeyzer, be duly enlisted. Captain Stewart, President. The Officers to give in an accompt to-morrow at ten of the clock, of the arrears due themselves, and men now effective.
John Campbell of Captain Gists Company, is released from confinement; having received a sufficient reprimand for his disorderly behaviour.
Mr Nathaniel Gist is appointed Lieutenant, and William Crawford, Ensign, in a Company of Scouts commanded by Captain Christopher Gist.
N:B. It was the unanimous judgment of the Court of Enquiry, that Dale is duly enlisted.
